Citation Nr: 1402326	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disorder, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for a left foot disorder, including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Regarding the Veteran's claim of entitlement to service connection for a heart disorder, the Board notes that this claim was previously denied in a final May 2006 rating decision, then characterized as valvular insufficiency and hypertension.  In a January 2012 rating decision, the RO also denied entitlement to service connection for ischemic heart disease.  The United States Court of Appeals for Veterans Claims (Court) has addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5. 

The evidence of record includes several diagnoses pertaining to the Veteran's heart, including valvular insufficiency, hypertension, and atrial fibulation with rapid ventricular response.  Additional symptoms of angina, fatigue, edema, palpitations, muscle spasms, and rapid heartbeat, have also been noted.  In light of the Court's holding in Clemons and the medical evidence of record reflecting various diagnoses and symptoms pertaining to the Veteran's heart, the Board has expanded the issue on appeal to include all heart disorders.  

Because the Veteran's claim has been expanded to include all heart disorders, as explained above, the Board concludes that the Veteran's claim must be reviewed under the provisions of 38 U.S.C.A. §§ 5108, pertaining to the submission of new and material evidence.  However, since the Board is remanding this claim for further development and adjudication, no harm or prejudice to the Veteran has resulted.  Bernard v. Brown, 4 Vet. App. 384.

As support for his claims, the Veteran testified at a videoconference hearing in March 2012 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left foot disorder and a heart disorder, which he asserts are secondary to his service-connected diabetes mellitus.  He is also seeking a disability rating in excess of 20 percent for his service connected diabetes mellitus.  

As for the Veteran's claim for a heart disorder, the record reflects that this claim was initially adjudicated by a final rating action issued in May 2006, thereby requiring the submission of new and material evidence to reopen the previously denied claim.  However, the record does not reflect that the Veteran has been provided with the notice required for such a claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, notice must be provided to the Veteran.

Nevertheless, the Board may properly direct development efforts of this nature without reopening the claim, because, as observed in Smith v. Shinseki, 647 F.3d. 1380 (Fed. Cir. 2011), no law or regulation precludes additional assistance in the development of a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  

The Veteran testified during is March 2012 hearing that he suffers from muscle spasms and has a rapid heartbeat.  He also stated he was diagnosed with congestive heart failure, which he alleges is secondary to his diabetes mellitus.  

Concerning the Veteran's claim for a left foot disorder, the Veteran testified that he suffers from numbness and pain in his left foot.  He stated he was told by his VA treating physician that this was a manifestation of the diabetic process.  While the March 2009 VA compensation examination did not indicate the presence of lower extremity neuropathy, the Veteran has testified that his diabetes has worsened in severity such that he could now be suffering from this disorder.  Further, a VA treatment record problem list dated in 2010 notes the presence of diabetic neuropathy, but does not indicate which extremity is affected.  

Therefore, it is unclear from the medical evidence of record whether the claimed disorders are manifestations of the Veteran's already service-connected diabetes mellitus, or are separate and distinct disabilities.  In light of the Veteran's competent report of having these problems since service, the Board finds that VA examinations are necessary to adjudicate these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is necessary to determine the nature and etiology of any and all claimed heart and foot disorders, including whether they are attributable to his military service or secondary to his service connected diabetes mellitus.  

Further, with respect to his claim for an increased rating for diabetes mellitus, during his March 2012 videoconference hearing, the Veteran reported that this disability has worsened since the most recent examination, which was conducted in March 2009.  VA treatment records dated through August 2011 also reflect his ongoing treatment for this disability.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Finally, the Veteran testified that he receives treatment at the Wichita VA Medical Center and Fort Dodge Community Based Outpatient Clinic.  Therefore, on remand, records of any VA treatment dated since August 2011 should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any additional private treatment records concerning the Veteran's claims should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to reopen the service connection claim for a heart disorder as outlined by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The provided notice should outline VA's and the Veteran's respective obligations to provide evidence and information to support this claim.  The Veteran should be provided an appropriate amount of time to respond to this notification and this notice should be associated with the claims folder.  

2.  Any VA treatment records dated since August 2011 concerning the Veteran's claims should be obtained and associated with the claims folder.  

3.  The Veteran should be asked to identify any additional medical providers who have treated him for any of his disorders.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. 

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the circumstances of his in-service and post-service treatment for his claimed disorders, to include whether they are related to his military service.  He should be provided an appropriate amount of time to submit this lay evidence. 

5.  Then, after receipt of all additional records, schedule the Veteran for the necessary VA examinations with an appropriate medical professional.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  The examiner is asked to answer the following questions:

a)  Determine the current extent and severity of the Veteran's service-connected diabetes mellitus.  

b)  Determine whether the Veteran currently suffers from any diagnosed disorders concerning his heart and left foot, to include peripheral neuropathy. 

c)  Whether it is at least as likely as not that any of the currently diagnosed heart or foot disorders had their onset in service or within one year of separation.  

d)  Whether it is at least as likely as not that a heart disorder or a left foot disorder was either due to, caused by, or permanently aggravated by the service-connected disabilities of diabetes mellitus.  

In responding to these questions, please state whether it is at least as likely as not that any identified disorders are a manifestation of the Veteran's service-connected diabetes mellitus or are part of the same disease process.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

6.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


